 

EXHIBIT 10.28

ZIONS BANCORPORATION

2005 STOCK OPTION AND INCENTIVE PLAN

STANDARD DIRECTORS RESTRICTED STOCK UNIT AWARD AGREEMENT

This Directors Restricted Stock Unit Award Agreement (this “Agreement”) is made
and entered into as of the date set forth on Exhibit A (the “Grant Date”) by and
between Zions Bancorporation, a Utah corporation (the “Company”), and the person
named on Exhibit A (the “Grantee”) pursuant to the Company’s 2005 Stock Option
and Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
have the meanings ascribed to them in the Plan.

1.    Grant of RSUs. Pursuant and subject to the Plan and this Agreement, the
Company hereby grants to Grantee the number of restricted stock units (the
“RSUs”) set forth on Exhibit A. An RSU constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Grantee,
subject to the terms of the Plan and this Agreement, a share of Common Stock
(each, a “Share”) on a delivery date as provided herein (the Shares that are
deliverable to the Grantee pursuant to the RSU, are called “RSU Shares”). Until
such delivery, the Grantee has only the rights of a general unsecured creditor,
and no rights as a shareholder, of the Company. Grantee’s rights with respect to
the RSU are limited by the terms and conditions of the Plan and this Agreement.

2.    Vesting. Except as otherwise provided herein, the RSUs shall vest
according to the schedule set forth on Exhibit A.

3.    Delivery of RSU Shares. RSU Shares are to be delivered on or promptly
after the date of vesting (but in no case more than fifteen (15) days after such
date) (the “Delivery Date”). On the Delivery Date, the Company shall transfer to
the Grantee one unrestricted, fully transferable Share for each vested RSU
scheduled to be paid out on such date; provided that Grantee has satisfied the
conditions of this Section 3 and Sections 5.1 and 5.2 below have been satisfied.
The Company may postpone such delivery of RSU Shares until it receives
satisfactory proof that the release of such Shares will not violate any of the
provisions of the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, any rules or regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, or the requirements of applicable
state law relating to authorization, issuance or sale of securities, or until
there has been compliance with the provisions of such acts or rules. Grantee
understands that the Company is under no obligation to register or qualify the
RSUs or Common Stock with the SEC, any state securities commission or any stock
exchange to effect such compliance.

4.    Termination of Employment. In the event of Grantee’s Termination of
Employment (which includes, for purposes of the Plan, ceasing to be a director
of the Company) for any reason, RSUs that are unvested as of the date of such
termination shall immediately and automatically be forfeited and canceled
without consideration and without any further action by Grantee.



--------------------------------------------------------------------------------

5.    Conditions to Vesting and Delivery of RSU Shares.

5.1    Compliance with Laws. The RSUs shall not vest on the schedule set forth
on Exhibit A hereto and the RSU Shares shall not be delivered unless such
vesting and delivery is in compliance, to the reasonable satisfaction of the
Committee, with all applicable federal and state laws, as they are in effect on
the date of vesting.

5.2    Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the vesting of RSUs and the delivery of RSU Shares
to Grantee as the Committee may determine, including the use of specified
broker-dealers.

6.    Right of Offset. The Company shall have the right to offset against the
obligation to release RSU Shares, any outstanding amounts then owed by Grantee
to the Company, but only to the extent such offset does not violate Section 409A
of the Code.

7.     Nontransferability of Agreement. The rights conferred by this Agreement
shall not be assignable or transferable by Grantee other than by will or by the
laws of descent and distribution, and shall be exercisable during the life of
the Grantee only by the Grantee or the Grantee’s legal representative and any
such attempted assignment, transfer or exercise in contravention of this
Section 7 shall be void.

8.    Privileges of Stock Ownership; Dividend Equivalents. The Grantee will not
have any rights of a shareholder of the Company with respect to RSUs until
delivery of the underlying RSU Shares. With respect to each of the Grantee’s
outstanding RSUs, the Grantee shall be paid an amount in cash equal to the cash
dividend as would have been made in respect of the RSU Shares not yet delivered,
as if the RSU Shares had been actually delivered (payment shall be made at or
after the time of distribution of the dividend paid by the Company in respect of
the Share); provided that no such payment in respect of any RSUs shall be made
in respect of a dividend record date that is before the Grant Date of the RSUs,
nor shall any such payment be made if, prior to the time payment is due, such
RSUs are forfeited or cancelled.

9.    No Right to Retain Status as Director. Nothing contained in this Agreement
shall confer upon Grantee any right to continue as a director of the Company or
any of its subsidiaries.

10.    Change in Control. Subject to the terms of the Plan, Grantee shall be
entitled to the benefits of Section 3.7 of the Plan with respect to the RSUs.

11.    Entire Agreement. The RSUs are granted pursuant to the Plan and the RSUs
and Agreement are subject to the terms and conditions of the Plan. The Plan is
incorporated herein by reference. This Agreement, the Plan and such other
documents as may be executed in connection with this RSU grant constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter. Any action taken or decision made by the
Committee arising out of or in connection with the construction, administration,
interpretation or effect of this Agreement shall lie within its sole and
absolute discretion, as the case may be, and shall be final, conclusive and
binding on the Grantee and all persons claiming under or through the Grantee.

12.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of



--------------------------------------------------------------------------------

the Company at its principal corporate offices. Any notice required to be given
or delivered to Grantee shall be in writing and addressed to Grantee at the
address indicated below or to such other address as such party may designate in
writing from time to time to the Company. All notices shall be deemed to have
been given or delivered upon: personal delivery; three (3) days after deposit in
the United States mail by certified or registered mail (return receipt
requested); one (1) business day after deposit with any return receipt express
courier (prepaid); or one (1) business day after transmission by facsimile.

13.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement and the Plan shall be binding upon
Grantee and Grantee’s heirs, executors, administrators, legal representatives,
successors and assigns.

14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.

15.    Regulatory Matters/Compliance with Laws. In the event that the grant,
exercise, vesting, payment, settlement, delivery of RSU Shares or accrual of
this award or any term of this award is restricted or prohibited or otherwise
conflicts with any applicable statute (including, without limitation, the
Emergency Economic Stabilization Act of 2008, as amended) or any applicable
regulation or other guidance thereunder, or any agreement or arrangement with or
restriction imposed by, the United States Department of the Treasury, any bank
regulatory agency or any other governmental agency (a “Governmental
Restriction”), in each case, as determined by Committee in its sole discretion,
then the Committee may unilaterally modify the terms of this award in such
manner as the Committee determines in its sole discretion to be necessary to
avoid such restriction or prohibition or eliminate such conflict, all without
the further consent of Grantee, such consent being given through Grantee’s
acceptance of this award. Such modifications may include, without limitation,
the modification of this award into an award of another type (such as an option
award), a reduction of the number of Shares covered by this award or any such
modified award, the addition of grant, exercise, or vesting conditions, the
delay or cessation of vesting, payment, settlement, delivery of RSU Shares or
accrual of this award, and the cancellation for no consideration of all or a
portion of this award. In addition, any RSU Shares of Common Stock acquired by
Grantee pursuant to this award, or any proceeds from the disposition of any such
shares, shall be subject to forfeiture and return to the Company to the extent
required by a Governmental Restriction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

    ZIONS BANCORPORATION

By:    /s/ Harris H. Simmons                            